Citation Nr: 0432466	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for cubital 
tunnel syndrome, secondary to service-connected hypertension; 
denied service connection for diabetes mellitus; and granted 
a 10 percent rating for hypertension.  

In his February 2002 notice of disagreement, the veteran only 
indicated that he disagreed with the 10 percent rating for 
hypertension.  He did not disagree with the denials of 
service connection.  Therefore, those issues were not 
currently before the Board and will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's hypertension is manifested by diastolic 
blood pressure predominantly below 100, and systolic pressure 
predominantly below 160.  


CONCLUSION OF LAW

The criteria for an increased rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in November 2003 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for an increased rating, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  Finally, in 
the January 2003 statement of the case, he was fully informed 
of the relevant rating criteria and advised of what was 
required to establish entitlement to a higher evaluation.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
in December 2001 and the VCAA notice letter was not sent 
until November 2003.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  
As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for an increased rating for 
hypertension.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, the 
Board concludes that any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment reports.  Additionally, he was 
afforded two VA examinations to ascertain the severity of his 
service-connected hypertension.  In November 2003, the 
veteran responded that all his treatment was at the Northport 
VA Medical Center.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issue on appeal.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
the issue addressed in this decision.  

II.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the level of impairment, 
the disability must be considered in the context of the 
entire recorded history, including service medical records. 
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. §§ 3.102, 4.7.

The RO has evaluated the veteran's essential hypertension as 
10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which pertains to hypertensive vascular 
disease.  Under Diagnostic Code 7101, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more; or systolic pressure is predominantly 160 or more; or 
it is to be assigned as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  If diastolic pressure at 
predominantly 120 or more warrants a rating of 40 percent and 
diastolic pressure at predominantly 130 or more warrants a 
rating of 60 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2003).  

A VA discharge summary showed that the veteran was 
hospitalized from December 4-6, 1998, for alcohol 
intoxication/dependence.  It was noted that he had severe 
hypertension and severe obesity.  He was admitted in an 
acutely intoxicated state, exhibiting suicidal and homicidal 
behavior.  He had been on binge drinking for several days.  
He had not been eating and he was not taking his prescribed 
medications for his blood pressure.  Clinical evaluation 
showed that his blood pressure was 240/130.  After initial 
turmoil, his condition stabilized.  He was given blood 
pressure medications and his blood pressure stabilized as 
well.  However, he eloped from the unit and called to say 
that he had gone home.  He was not interested in returning.  
He was discharged against medical advice.  It was noted that 
a chest X-ray and EKG could not be accomplished because of 
his early discharge.  

A VA discharge summary showed that the veteran was 
hospitalized from May 9-12, 2000, for an episode of diabetic 
ketoacidosis.  It was noted that he had a past medical 
history of hypertension.  Upon admission examination, he 
denied chest pain, palpitations, diaphoresis or shortness of 
breath.  He also denied any paroxysmal nocturnal dyspnea or 
orthopnea.  His blood pressure was 140/80 and his pulse was 
115.  There was no jugular venous distention, and no carotid 
bruits.  

Upon VA examination in September 2000, the veteran reported 
that he experienced pounding headaches when his blood 
pressure was increased.  The symptoms had improved slightly 
with his medication.  He did not experience nausea or 
vomiting.  He denied chest pain, palpitations, diaphoresis, 
paroxysmal nocturnal dyspnea, and orthopnea.  He took 
medication regularly to control his hypertension.  Physical 
examination revealed that the veteran was morbidly obese.  
His initial blood pressure reading was 130/90 with a heart 
rate of 98; the second reading was 130/90 with a heart rate 
of 98; and the third reading was 138/90 with a heart rate of 
102.  There were no signs of jugular venous distention.  
Examination of the chest revealed equal expansion of both 
hemithorax on auscultation, good air entry, and no signs of 
wheezing or rales.  The heart was of normal size and there 
was normal S1 and S2, and regular rate and rhythm.  Distal 
pulses were intact.  There were no signs of atherosclerotic 
complications of hypertension.  An EKG showed normal sinus 
rhythm with a heart rate of 107 and an axis of 48 degrees.  
There were no acute ST or T-wave changes and no signs of left 
ventricular hypertrophy.  The assessment was hypertension 
with associated symptoms of temporal headaches that improved 
with better control of high blood pressure medication.  

VA outpatient treatment reports, dated from January 2002 to 
August 2003, are included in the claims file.  In January 
2002, it was noted that his blood pressure readings were 
150's/100's before he took medication.  However, it decreased 
to normal levels with the medication.  At that time, his 
blood pressure was reported to be 140/92.  In March 2002, his 
blood pressure was 150/94.  In November 2002, his blood 
pressure was 130/88.  In December 2002, his blood pressure 
was 163/84.  In August 2003, his blood pressure was 110/70.  

Upon VA examination in May 2003, the veteran reported 
headaches when his blood pressure was elevated.  He denied 
cardiac symptoms.  Physical examination showed that his blood 
pressure was 140/80 on three consecutive readings.  The 
assessment was hypertension, controlled since Clonidine was 
added to the regimen.  

Upon VA examination in November 2003, the veteran's three 
consecutive blood pressure readings were 140/80.  Clinical 
evaluation revealed that on percussion, his heart size was 
normal.  On palpation, his PMI was in the fifth intercostals 
space mid-clavicular line.  On auscultation, there was normal 
S1 and S2, regular rate and rhythm.  The diagnosis was 
hypertension, controlled with medication.  It was noted that 
his blood pressure medications were increased and Clonidine 
was added to his regimen.  However, his EKG was unchanged and 
there were no signs of left ventricular hypertrophy.  

Based on the clinical evidence of record, the Board finds 
that an increased rating for the veteran's hypertension is 
not warranted.  The medical records show that the veteran's 
diastolic pressure readings have not been predominantly 110 
or more and his systolic pressure readings have not been 
predominantly 200 or more.  The veteran contends that without 
his medications his blood pressure readings would exceed that 
which is necessary for a 20 percent disability rating under 
Diagnostic Code 7101.  The Board recognizes that without his 
prescription medications the veteran's blood pressure 
readings would likely be higher than those reported in his 
medical records.  However, the Rating Schedule assesses the 
veteran's actual degree of disability, even where the 
condition has been ameliorated by treatment, and the Board 
may only render a decision based on the objective medical 
evidence contained in the veteran's claims file.  Although 
there were occasions when the veteran's blood pressure was 
elevated, it noted that he had been non-compliant with his 
medications at the time.  Upon evaluation in May 2003, the 
examiner specifically stated that the veteran's hypertension 
was controlled after Clonidine was added to his regimen.  Any 
attempt to estimate the veteran's blood pressure without 
medication would be speculative and an improper basis for the 
Board's decision.  An increased rating awarded on the basis 
of a high reading that was attributed to the veteran's non-
compliance with his medications would also be improper.  

The Board notes that the criteria for rating diseases of the 
cardiovascular system were amended effective January 12, 
1998.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65,207 (Dec, 11, 1997).  
The veteran's claim for an increased rating was received by 
the RO in July 2000.  Therefore, only the new regulations are 
applicable.  However, under the old criteria, separate 
ratings could not be assigned for hypertensive heart disease 
and hypertensive vascular disease.  This was so because the 
criteria for rating one condition overlapped with the 
criteria for rating the other.  See 38 C.F.R. 4.104, 
Diagnostic Code 7007 (1997) (including "sustained diastolic 
hypertension, diastolic 120 or more" as a rating criterion 
for hypertensive heart disease).  As such, the assignment of 
separate ratings violated the rule against pyramiding.  See 
38 C.F.R. 4.14.  Under the new criteria, however, elevated 
diastolic readings are no longer listed as a criterion for 
rating hypertensive heart disease.  Accordingly, in cases 
where the new criteria are being applied, consideration 
should be given as to whether separate ratings are warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 23-
97.  

However, in the present case, the veteran has not been 
diagnosed with hypertensive heart disease.  The medical 
evidence cited above consistently indicated that his heart 
was of normal size, his EKG's were normal and there were no 
signs of atherosclerotic complications of hypertension.  
Therefore, the Board finds that a separate rating is not 
warranted.  

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
hypertension on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's hypertension has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that the disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2003).  

The Board concludes that the evidence preponderates against 
the claim for a rating in excess of 10 percent for the 
veteran's service-connected hypertension.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

An increased rating for hypertension is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



